            Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


    In re                                                         MASTER DOCKET

    CUSTOMS AND TAX ADMINISTRATION OF                             18-md-02865 (LAK)
    THE KINGDOM OF DENMARK
    (SKATTEFORVALTNINGEN) TAX REFUND                              ANSWER
    SCHEME LITIGATION
                                                                  JURY TRIAL DEMANDED
    This document relates to:
    Case No. 19-cv-10713 (LAK)



       ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS RICHARD
     MARKOWITZ AND RJM CAPITAL PENSION PLAN TRUST TO THE AMENDED
                  COMPLAINT – JURY TRIAL DEMANDED

            Defendants Richard Markowitz (“Markowitz”) and RJM Capital Pension Plan Trust (“RJM

Capital”) (together, “Defendants”), by and through their undersigned counsel, hereby answer and

assert affirmative defenses and other defenses as follows to the Amended Complaint (ECF No. 58,

April 27, 2020) of Plaintiff Customs and Tax Administration of the Kingdom of Denmark

(“Skatteforvaltningen” or “SKAT”). Except as hereinafter expressly admitted, qualified, or

otherwise answered, Defendants deny each and every allegation and assertion set forth in the

Amended Complaint. The paragraphs that follow align with the numbered paragraphs in the

Amended Complaint.

I.          INTRODUCTION1

            1.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 1.



1
         The repetition of the headings and subheadings contained in the Amended Complaint is not an adoption of
those headings, nor an admission of their truth. Rather, Defendants include those headings in this Answer purely for
the Court’s ease of reference.
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 2 of 23




           2.   Defendants deny the allegations in Paragraph 2, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           3.   Defendants deny the allegations in Paragraph 3, except refer to the double taxation

treaties between Denmark and other countries for a complete and accurate account of their contents

and deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           4.   Defendants deny the allegations in Paragraph 4, except refer to the double taxation

treaty between Denmark and the United States for a complete and accurate account of its contents

and deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties.

           5.   Defendants deny the allegations in Paragraph 5, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           6.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 6.

           7.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 7, except deny the allegations in the first sentence of

Paragraph 7.

           8.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 8.




                                                  2
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 3 of 23




           9.    Defendants deny the allegations in Paragraph 9, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           10.   Defendants deny the allegations in Paragraph 10, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           11.   Defendants deny the allegations in Paragraph 11, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           12.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 12.

           13.   Defendants deny the allegations in Paragraph 13, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

II.        JURISDICTION & VENUE

           14.   Paragraph 14 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 14.

           15.   Paragraph 15 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 15.

III.       PARTIES

           16.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 16.




                                                  3
        Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 4 of 23




       17.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 17.

       18.     Defendants deny the allegations in Paragraph 18, except admit that Markowitz is a

citizen of the State of New York.

       19.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 19.

       20.     Paragraph 20 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 20.

       21.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 21.

       22.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 22.

       23.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 23.

       24.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 24.

       25.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 25.

       26.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 26.

       27.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 27.




                                                 4
        Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 5 of 23




       28.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 28.

       29.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 29.

       30.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 30.

       31.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 31.

       32.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 32.

       33.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 33.

       34.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 34.

       35.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 35.

IV.    FACTUAL ALLEGATIONS

       A.      The Danish Withholding Tax System

       36.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 36.

       37.     Paragraph 37 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the Danish Withholding Tax Act for a complete

and accurate account of its contents.


                                                 5
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 6 of 23




           38.   Paragraph 38 states legal conclusions to which no response is required. To the

extent a response is required, Defendants refer to the double taxation treaties between Denmark

and other countries for a complete and accurate account of their contents.

           39.   Paragraph 39 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 39, except refer to

Section 401(a) of the Internal Revenue Code and the Convention and Protocol between the United

States and Denmark for the Avoidance of Double Taxation and the Prevention of Fiscal Evasion

with Respect to Taxes on Income for a complete and accurate account of its contents.

           40.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 40.

           41.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 41.

           B.    The Fraudulent Scheme

           42.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 42.

                 1.     The Fraudulent Refund Claims Process

           43.   Defendants deny the allegations in Paragraph 43, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           44.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 44.




                                                  6
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 7 of 23




           45.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 45, except refer to the documents referenced in Paragraph

45 for a complete and accurate account of their contents.

           46.   Defendants deny the allegations in Paragraph 46, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           47.   Defendants deny the allegations in Paragraph 47, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           48.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 48.

           49.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 49.

                 2.     The Role of the Claimants

           50.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 50.

           51.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 51.

           52.   Defendants deny the allegations in Paragraph 52, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  7
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 8 of 23




           53.   Defendants deny the allegations in Paragraph 53, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           54.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 54.

           55.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 55.

           56.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 56.

           57.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 57.

           58.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 58.

           59.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 59.

           60.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 60.

           61.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 61.

           62.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 62.

           63.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 63.

                                                  8
        Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 9 of 23




       64.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 64.

       65.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 65.

       66.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 66.

       67.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 67.

       68.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 68.

       69.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 69.

       70.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 70.

       71.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 71.

       72.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 72.

       73.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 73.

       74.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 74.




                                                 9
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 10 of 23




       75.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 75.

       76.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 76.

       77.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 77.

       78.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 78.

       79.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 79.

       80.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 80.

       81.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 81.

       82.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 82.

       83.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 83.

       84.     Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 84, except refer to Section 401(a) of the Internal Revenue

Code and the double taxation treaty between Denmark and the United States for a complete and

accurate account of their contents.




                                                 10
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 11 of 23




           85.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 85, except refer to Section 401(a) of the Internal Revenue

Code for a complete and accurate account of its contents.

           86.   Defendants deny the allegations in Paragraph 86, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           87.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 87.

           88.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 88, except refer to Section 401(a) of the Internal Revenue

Code for a complete and accurate account of its contents.

           89.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 89, except refer to the double taxation treaty between

Denmark and the United States for a complete and accurate account of its contents.

           90.   Defendants deny the allegations in Paragraph 90, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

                 3.     The Role of the Partner Defendants

           91.   Defendants deny the allegations in Paragraph 91, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  11
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 12 of 23




           92.   Defendants deny the allegations in Paragraph 92, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           93.   Defendants deny the allegations in Paragraph 93, except refer to the documents

referenced in Paragraph 93 for a complete and accurate account of their contents, and deny

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

           94.   Defendants deny the allegations in Paragraph 94, except refer to the partnership

agreements referenced in Paragraph 94 for a complete and accurate account of their contents, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

           95.   Defendants deny the allegations in Paragraph 95, except refer to the partnership

agreements referenced in Paragraph 95 for a complete and accurate account of their contents, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

           96.   Defendants deny the allegations in Paragraph 96, except refer to the partnership

agreements referenced in Paragraph 96 for a complete and accurate account of their contents, and

deny knowledge or information sufficient to form a belief as to the truth or falsity of the allegations

concerning other parties.

           97.   Defendants deny the allegations in Paragraph 97, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.




                                                  12
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 13 of 23




           98.    Defendants deny the allegations in Paragraph 98, except admit that Markowitz

served as a director of a financial services firm based at 40 West 57th Street, New York, NY, refer

to the partnership agreements referenced in Paragraph 98 for a complete and accurate account of

their contents, and deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning other parties.

           99.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 99.

           100.   Defendants deny the allegations in Paragraph 100, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           101.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 101.

           102.   Defendants deny the allegations in Paragraph 102, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           103.   Defendants deny the allegations in Paragraph 103, except refer to the certificate of

formation referenced in Paragraph 103 for a complete and accurate account of its contents.

           104.   Defendants deny the allegations in Paragraph 104, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           105.   Defendants deny the allegations in Paragraph 105, except refer to the power of

attorney documents referenced in Paragraph 105 for a complete and accurate account of their




                                                   13
           Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 14 of 23




contents, and deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations concerning other parties.

                  4.     The Role of the Claimants’ Authorized Representatives

           106.   Defendants deny the allegations in Paragraph 106, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties, and refer to the power of attorney documents for a complete and accurate account of their

contents.

           107.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 107, except refer to the power of attorney documents for

a complete and accurate account of their contents.

           108.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 108, except refer to the power of attorney document for a

complete and accurate account of its contents.

           109.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 109, except refer to the power of attorney document for a

complete and accurate account of its contents.

                  5.     The Role of the Payment Agents

           110.   Defendants deny the allegations in Paragraph 110, except deny knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties.

           111.   Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 111.




                                                   14
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 15 of 23




       112.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 112.

       113.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 113.

       114.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 114.

               6.      The Role of the Broker-Custodians

       115.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 115.

       116.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 116.

       117.    Defendants deny knowledge or information sufficient to form a belief as to the truth

or falsity of the allegations in Paragraph 117.

                                     CAUSES OF ACTION

                                             COUNT I

                                (Fraud - Against All Defendants)

       118.    To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 117.

       119.    Paragraph 119 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 119.

       120.    Paragraph 120 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 120.




                                                  15
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 16 of 23




       121.   Paragraph 121 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 121.

       122.   Paragraph 122 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 122.

                                          COUNT II

                   (Aiding and Abetting Fraud - Against All Defendants)

       123.   To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 122.

       124.   Paragraph 124 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 124.

       125.   Paragraph 125 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 125.

       126.   Paragraph 126 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 126.

       127.   Paragraph 127 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 127.

       128.   Paragraph 128 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 128.

       129.   Paragraph 129 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 129.

                                          COUNT III

                   (Negligent Misrepresentation - Against All Defendants)

       130.   To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 129.
                                                16
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 17 of 23




       131.   Paragraph 131 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 131.

       132.   Paragraph 132 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 132.

       133.   Paragraph 133 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 133.

       134.   Paragraph 134 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 134.

                                          COUNT IV

                       (Payment By Mistake - Against All Defendants)

       135.   To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 134.

       136.   Paragraph 136 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 136.

       137.   Paragraph 137 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 137.

       138.   Paragraph 138 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 138.

       139.   Paragraph 139 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 139.

       140.   Paragraph 140 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 140.




                                               17
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 18 of 23




                                            COUNT V

                         (Unjust Enrichment - Against All Defendants)

       141.    To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 140.

       142.    Paragraph 142 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 142.

       143.    Paragraph 143 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 143.

       144.    Paragraph 144 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 144.

       145.    Paragraph 145 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 145.

                                            COUNT VI

                      (Money Had & Received - Against All Defendants)

       146.    To the extent any answer is required to the allegations in this paragraph, Defendants

restate and adopt the answers to Paragraphs 1 through 145.

       147.    Paragraph 147 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 147.

       148.    Paragraph 148 states legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations in Paragraph 148.

                                    REQUEST FOR RELIEF

       Defendants state that no response is required to Plaintiff’s request for relief in the paragraph

following Paragraph 148. To the extent that a response is required, Defendants deny that Plaintiff

is entitled to the relief sought in the Amended Complaint, or any relief at all.
                                                 18
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 19 of 23




                                        JURY DEMAND

       Defendants demand a trial by jury on all issues so triable.

                         AFFIRMATIVE AND OTHER DEFENSES

       Without assuming any burden of proof, persuasion or production not otherwise legally

assigned to it as to any element of any claim asserted in the Amended Complaint, Defendants

assert the following affirmative and other defenses:

                                       FIRST DEFENSE

       The Amended Complaint fails to state a claim upon which relief may be granted.

                                      SECOND DEFENSE

       SKAT’s claims are barred by the doctrine of the Revenue Rule, which prohibits one

sovereign from using courts of another sovereign to enforce its revenue laws.

                                       THIRD DEFENSE

       Defendants acted at all times reasonably and with due care; reasonably relied upon the

actions and statements of others; and did not directly or indirectly cause, induce, aid, or abet any

acts constituting the claims asserted by SKAT.

                                      FOURTH DEFENSE

       Defendants did not engage in any unlawful conduct, and Defendants are not liable for any

unlawful acts that may have been committed by others.

                                       FIFTH DEFENSE

       SKAT has failed to mitigate, minimize, or avoid any alleged damages.

                                       SIXTH DEFENSE

       SKAT is barred from relief by the doctrines of unclean hands, estoppel, laches, release,

unjust enrichment, and/or waiver due to SKAT’s own acts and/or omissions with reference to the

subject matter of the Amended Complaint.
                                                 19
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 20 of 23




                                     SEVENTH DEFENSE

        The alleged damages sought by SKAT are barred, in whole or in part, by the applicable

statute(s) of limitations.

                                      EIGHTH DEFENSE

        The proximate cause of SKAT’s injuries, if any, is the conduct of SKAT or others and not

any act or omission by Defendants.

                                       NINTH DEFENSE

        The claims alleged in the Amended Complaint are barred in whole or in part for failure to

join indispensable or necessary parties.

                                       TENTH DEFENSE

        The recovery by SKAT, if any, should be barred because the subject matter of this lawsuit

is the subject of another pending legal or administrative proceeding.

                                     ELEVENTH DEFENSE

        SKAT’s action is barred because of SKAT’s failure to exhaust administrative and other

legal remedies available to it.

                                     TWELFTH DEFENSE

        Defendants hereby adopt and incorporate by reference any and all other legally valid

defenses to be asserted by any other defendant in this action to the extent they are applicable to

Defendants.

                                   THIRTEENTH DEFENSE

        The claims alleged in the Amended Complaint are barred in whole or in part by res judicata.

                                  FOURTEENTH DEFENSE

        The Amended Complaint fails to plead fraud with the adequate degree of specificity and

particularity.
                                                20
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 21 of 23




                                    FIFTEENTH DEFENSE

       If SKAT suffered any loss, damage, or injury, such loss, damage, or injury was caused in

whole or in part by, and arose out of, SKAT’s culpable conduct, including but not limited to,

contributory negligence and assumption of the risk.

                                    SIXTEENTH DEFENSE

       If SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury was

caused in whole or in part by the negligence, assumption of risk, and/or fault of other culpable

parties and/or third parties to this action, other than Defendants, for whose acts or omissions or

breaches of legal duty Defendants are not liable.

                                 SEVENTEENTH DEFENSE

       The claims alleged in the Amended Complaint are barred in whole or in part by collateral

estoppel.

                                  EIGHTEENTH DEFENSE

       Plaintiff’s recovery, if any, should be reduced by application of New York’s General

Obligations Law § 15-108.

                                  NINETEENTH DEFENSE

       This Court lacks subject matter jurisdiction to hear this action.

                                   TWENTIETH DEFENSE

       Defendants complied with all applicable rules and regulations, including all applicable U.S.

and Danish securities laws and all applicable SKAT policies and procedures, that were in effect

when submitting reclaims for refunds of dividend-withholding tax.

                                 TWENTY-FIRST DEFENSE

       Defendants were entitled to any money received from SKAT.



                                                21
       Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 22 of 23




                                TWENTY-SECOND DEFENSE

       Plaintiff lacks standing to bring this action.

                                 TWENTY-THIRD DEFENSE

       Defendants hereby reserve and assert all affirmative and other defenses available under any

applicable federal or state law. Defendants presently have insufficient knowledge or information

upon which to form a basis as to whether it may have additional, as yet unstated, affirmative or

other defenses available. Defendants have not knowingly or intentionally waived any applicable

affirmative defenses and reserve the right to assert additional defenses, counterclaims, cross-

claims, and third-party claims at any subsequent stage of this action in the event that discovery

indicates that such additional defenses or claims would be appropriate.

                                                 ***

       WHEREFORE, having fully answered all of the allegations of the Amended Complaint to

which any answer is required, Defendants pray for relief and judgment:

A.     Dismissing the Amended Complaint with prejudice;

B.     Denying Plaintiff the relief sought in the Amended Complaint;

C.     Ordering that Plaintiff take nothing and that judgment be entered against Plaintiff;

D.     Awarding Defendants costs and expenses incurred as a result of having to defend this
       action; and

E.     Granting Defendants such other relief as the Court may deem just and proper.




                                                 22
     Case 1:18-md-02865-LAK Document 431 Filed 07/29/20 Page 23 of 23




                                         By: /s/ Michael G. Bongiorno_____.
Dated: July 29, 2020                     MICHAEL G. BONGIORNO
       New York, New York                ALAN E. SCHOENFELD
                                         ALLISON STODDART
                                         WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                         7 World Trade Center
                                         250 Greenwich Street
                                         New York, NY 10007
                                         (212) 230-8800
                                         Michael.Bongiorno@wilmerhale.com
                                         Alan.Schoenfeld@wilmerhale.com
                                         Allison.Stoddart@wilmerhale.com


                                         MICHAEL POSADA
                                         WILMER CUTLER PICKERING
                                           HALE AND DORR LLP
                                         1875 Pennsylvania Avenue, NW
                                         Washington, DC 20006
                                         (202) 663-6000
                                         Michael.Posada@wilmerhale.com

                                         Counsel for Richard Markowitz and RJM
                                         Capital Pension Plan Trust




                                    23
